Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
DETAILED ACTION
This office action is responsive to the supplemental amendment, filed 5/27/2022. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/030,519, is filed on 07/09/2018.

Response to Amendment/Remarks
Applicant's amendment is sufficient to overcome previous objections and rejections.
Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claims 1, 4-7, and 9-10 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:
	Claim 1 includes limitation that use generic placeholders, “interface” in “measurement interface”, “device” in “acquisition device”, and “memory” in “measurement memory” and “data memory” and that are coupled with functional language, “receive” “acquire” and “store” respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 4 includes limitation that uses a generic placeholder, “device” in “input device adapted to receive” and that is coupled with functional language, “receive” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 5 includes limitation that uses a generic placeholder, “device” in “output device adapted to output” and that is coupled with functional language, “output” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 6 includes limitation that uses a generic placeholder, “device” in “filter device adapted to identify” and that is coupled with functional language, “output” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 7 includes limitation that uses a generic placeholder, “device” in “a signaling device adapted to output” and that is coupled with functional language, “output” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 9 includes limitation that uses a generic placeholder, “generator” in “signal generator adapted to generate” and that is coupled with functional language, “generate” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 10 also includes limitations “interface” and “device” that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph like claim 1 set forth above.

	The physical structure of “interface” in “a measurement interface adapted to receive a measurement signal” is interpreted as electrical interface hardware comprising an analogue-to-digital converter, resistors, capacitors, inductors, filters, amplifier, attenuator, mixer, hardware elements for adapting the impedance of an input port to a predetermined impedance, a connector for connecting a cable or directly connecting a device under test (see specification [pg. 3 line 5 – 22, without counting black lines, pg. 5 line 3-11, pg. 10 line 7-10, line 14-19, Fig. 1]). 

	The physical structure of “device“ in “a measurement acquisition device adapted to acquire a number of data segments of the received measurement signal” is interpreted as a processor, a signal processor, a general purpose processor with corresponding instruction, implying a general purpose computer, including intel processor (see specification [pg. 5 line 3-5, line 12-19]).

	The physical structure of “memory” in “a measurement memory adapted to store the acquired number of data segments” and “a supplementary data memory adapted to store information related to the acquisition condition” is interpreted as memory that is coupled to a general purpose processor, e.g. via a memory bus (see specification [pg. 5 line 14-15]), volatile or nonvolatile memories, a common memory chip or alternatively by separate memory chips [pg. 5 line 21-24].

	The physical structure of “device” in “input device adapted to receive information for specifying the data acquisition condition” is interpreted as “a user interface for receiving a user input” [pg. 13 line 4, Fig. 2] or alternatively as a software, hardware or combination of software and hardware of general purpose computer [pg. 15 line 10-12].
	
	The physical structure of “device” in “output device adapted to output at least one of the acquired data segments stored in the measurement memory” is interpreted as “a display such as a computer screen” [pg. 13 line 18, without counting blank lines] or alternatively as a software, hardware or combination of software and hardware of general purpose computer [pg. 15 line 10-12].

	The physical structure of “device” in “filter device adapted to identify data segments stored in the measurement memory” is interpreted as “signaling device adapted to output a predetermined signaling” is interpreted as an element that “may be realized, for example by means of a number of one or more processing units comprising a processor” [pg. 15 line 10-12], implying a software, hardware or combination of software and hardware of general purpose computer.

	The physical structure of “device” in “signaling device adapted to output a predetermined signaling” is interpreted as an element that “may be realized, for example by means of a number of one or more processing units comprising a processor” [pg. 15 line 10-12], implying a software, hardware or combination of software and hardware of general purpose computer.

	The physical structure of “generator” in “signal generator adapted to generate a predetermined signal” is interpreted as an element that “may be realized, for example by means of a number of one or more processing units comprising a processor” [pg. 15 line 10-12], implying a software, hardware or combination of software and hardware of general purpose computer.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Interpretation – 35 USC § 101
	Independent claims 1 and 11 recite acquisition of data segments, which satisfies a predetermined condition, and stores them into a measurement memory and stores associated condition into a supplementary memory. Although the limitation “wherein said first data acquisition condition comprises at least one data acquisition condition of a number of predetermined data acquisition conditions” can be interpreted as an abstract idea belonging to mental process grouping, the limitation is a factual statement about the acquisition condition and also a part of data acquisition process. So the claim is not treated as reciting abstract idea under the latest guideline, i.e. October update of 2019 Patent Eligibility Guideline (PEG). Dependent claims 2 and 12 also recite the limitation “wherein the predetermined data acquisition conditions comprise at least one trigger condition and/or at least one timer condition”, which can be interpreted as ab abstract idea, too. Since claims 2 and 12 depend on parent claims 1 and 11, respectively, which are treated as patent eligible, and the limitation has the same characteristic as the discussed limitation of claim 1, claims 2 and 12 are also treated as patent eligible. The same analysis applies to the rest of the claims. 	Therefore, claims 1-20 are interpreted as patent eligible.

Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
As per claim 1, the closest prior art of record, Samuels (US 6327544 B1), hereinafter ‘Samuels’, Wu (US 20170285072 A1), hereinafter ‘Wu’,  Mondot (US 20140309956 A1), hereinafter ‘Mondot’ and Amorim (US 20120290576 A1), hereinafter ‘Amorim’, either singularly or in combination, fail to anticipate or render obvious limitations “wherein the stored acquisition condition information specifying the acquisition condition out of the multiple predetermined data acquisition conditions, which is met for causing the data acquisition when the number of data segments of the received measurement signal is acquired allows a user to identify the condition of the acquired data during post analysis“ in combination with other limitations.

Samuels discloses
	A measurement apparatus, comprising: (An automatic … system … that acquire and store signal data [abs])
	a measurement interface adapted to receive a measurement signal; (signals … on hardwired lines … channels, sampled and digitized [col 1 line 33-37], channels 130, a data sampling detector [col 9 line 23-27], side note: channels or sampling detector or combination of channels and sampling detector are equivalent to a measurement interface)
	a measurement acquisition device coupled to a measurement device and adapted (signal acquisition module 122 receives logic signals from device under test via channels [col 9 line 23-25, Fig. 1], a signal measurement system such as a logic analyzer or digital oscilloscope [col 4 line 38-39], logic analyzer [col 7 line 26-28, Fig. 1, col 8 line 38-64], signal measurement system [col 8 line 7])
	to analyze a signal received from the measurement interface to identify a data acquisition condition in the signal received from the measurement interface, and to acquire a number of data segments of the received measurement signal upon the identified data acquisition condition is met; (condition that causes the acquisition of signal data is commonly referred to as a trigger condition [col 2 line 2 – col 3 line 22], store condition [col 4 line 15- col 6 line 48], conditions are specified by the occurrence of one or more events, internal timers, counters, relative time sequence [col 2 line 5 – 12], predetermined event(s), events comprising a trigger condition are equivalent to acquisition conditions, predetermined event(s) include … acquire data upon which trigger definitions are saved [col 3 line 61-64], acquire … signal data… in accordance with a trigger specification, trigger specifications, wherein trigger spec contains the corresponding information of the acquisition conditions and  “acquire … signal data… in accordance with a trigger specification” is  equivalent to acquire a number of data segments from the received signal as specified in the trigger specification, see Fig. 4 for memory depth, sample rate and count, [col 3 line 46-54)
	a measurement memory adapted to store the acquired number of data segments; (signal data memory [col 1 line 33-47, Fig. 1 142], signal data that is to be stored in the memory device [col 4 line 59-61], data storage memory 142 [col 9 line 45-48]) and 
	a supplementary data memory adapted to store acquisition condition information specifying the acquisition condition out of the number of multiple predetermined data acquisition conditions, which is met when the number of data segments of the received measurement signal is acquired. (a plurality of trigger specifications 316 are stored in memory 104 [col 10 line 56-57, Fig. 3], equivalent to acquisition condition information specifying the acquisition condition, in accordance with a current trigger specification [col 4 line 17], trigger specification 316 that is stored in memory 104. As noted a current trigger specification 150 includes trigger definition 209 and trigger controls 207, equivalent to at least one data acquisition condition of a number of predetermined data acquisition conditions [col 12 line 7-10, Fig. 4]; trigger specification, trigger sequence, sequence level, any number of trigger branches, branch conditions [col 1 line 51 – col 2 line 12]).

Samuels further discloses “wherein when one of the data segments is acquired by the measurement acquisition device due to a data acquisition condition out of the number of multiple predetermined data acquisition conditions” (auto save system stores the trigger-related data in response to an occurrence of a predetermined store condition [col 4 line 46-47], trigger specification 316, trigger controls 207, equivalent to at least one data acquisition condition of a number of predetermined data acquisition conditions [col 12 line 7-10, Fig. 4], trigger condition, count qualification, store qualification [col 10 line 10-15, Fig. 4]) and “the acquisition condition information related to the acquisition condition which is met is stored in the memory” (The auto store controller is also constructed and arranged to store in a region of the memory device the trigger-related data when the one or more received events [col 5 line 1-3], The pointer array also includes trigger names each associated with one of the pointers and providing a description of the trigger-related data, equivalent to the acquisition condition information related to data acquisition or an information specifying the relationship, stored in the memory … identified by the associated pointer. a trigger specification
including a trigger definition and one or more trigger control parameters [col 5 line 12-31, Fig. 3-5]; trigger controls … includes trigger position … defining a relative position of the trigger condition, also equivalent to information related to data acquisition condition or an information specifying the relationship, and the signal data that is stored [col 12 line 20-22, Fig. 3-5]),
	“wherein relationship information specifying a relationship between the data stored in the measurement memory and the acquisition condition information related to the acquisition condition stored in the supplementary data memory is stored in association with the data stored in the measurement memory or the information stored in the supplementary data memory” (The pointer array includes pointers, equivalent to information specifying the relationship, each identifying one of said plurality of memory device regions. The pointer array also includes trigger names each associated with one of the pointers and providing a description of the trigger-related data stored in the memory device region identified by the associated pointer. The trigger names preferably indicate a relative sequence in which the corresponding trigger-related data have been stored [col 5 line 12-20, Fig. 3-5]; auto store control … stores current trigger definition 209 and trigger control … periodically, at some predetermined interval of time [col 11 line 65-67], trigger controls … includes trigger position … defining a relative position of the trigger condition and the signal data that is stored, which can be also considered as the information specifying the relationship between the stored data acquired and the acquisition condition [col 12 line 20-22, Fig. 3-5]) and 
	the benefit of storing “the relationship information specifying the relationship between the data stored in the measurement memory and the acquisition condition information related to the acquisition condition” for a recall (The system also includes a recall controller constructed and arranged to retrieve from one of a plurality of memory device regions operator-specified trigger-related data associated with a previous occurrence of the store condition, and to provide the retrieved trigger-related data to the user interface [col 5 line 5-10], pointer array, a method for automatically saving and recalling trigger-related data [col 5 line 11 – col 6 line 28]).

However, Samuel is silent regarding the above allowed limitation.

Wu discloses identifying any one of a data acquisition condition out of multiple predetermined data acquisition conditions in the received measured signal and acquiring data of the received measurement signal upon the identified data acquisition condition out of the multiple predetermined data acquisition conditions is met (arranging a plurality of trigger events together to form a trigger-event-list; reading the data segment corresponding to each trigger event from the buffer and displaying, simultaneously with acquiring data [0016]), but is silent regarding the above allowed limitation.

Mondot discloses the storing an information related to the acquisition condition to each block acquired (the processing circuit … uses the time stamp value, equivalent to the information related the acquisition condition, to identify a power interruption or other malfunction, equivalent to acquisition condition [0107], memory block … stores date-and-time stamp ‘TS’ data … and absolute value data …  [0068], storing a first time stamp value in the first block in the memory, and storing a second time stamp in a second block of the memory [claim 9], the memory further stores a plurality of time stamps identifying time periods [claim 19], store load profile data in … at least one of the memories, periodic measurements [0021]), but is silent regarding the above allowed limitation.

Amorim discloses identify any one of a data acquisition condition for starting a data acquisition of the measurement signal out of multiple predetermined data acquisition conditions in the signal received from the measurement interface and the acquisition condition out of the multiple predetermined data acquisition conditions, which is met for causing the data acquisition (trigger on-demand data collection in response to the data processed under a certain rule meeting certain criteria [claims 11 and 23]), but is silent regarding the above allowed limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As per claim 11, the closest prior art of record, Samuels, Wu,  Mondot and Amorim, either singularly or in combination, fail to anticipate or render obvious limitations “wherein the stored acquisition condition information specifying the acquisition condition out of the multiple predetermined data acquisition conditions, which is met for causing the data acquisition when the number of data segments of the received measurement signal is acquired allows a user to identify the condition of the acquired data during post analysis“ in combination with other limitations as explained in claim 1 above.

As per claims 2-10 and 12-20, claims are also allowed because base claims 1 and 11 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Primary Examiner, Art Unit 2865